Citation Nr: 1823469	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-17 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for right lower extremity peripheral vascular disease.

2. Entitlement to a rating in excess of 40 percent for diabetes mellitus.

3. Entitlement to a compensable rating for diabetic retinopathy.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1988 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran has an ankle/brachial index above 0.9, normal peripheral pulses, and no objective evidence of claudication on walking more than 100 yards.

2. The Veteran's diabetes mellitus has not manifested in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

3. The Veteran has not experienced vision impairment or incapacitating episodes due to diabetic retinopathy.


CONCLUSIONS OF LAW

1. The criteria for an initial, compensable disability rating for peripheral vascular disease of the right lower extremity have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.104, Diagnostic Code 7114 (2017).

2. The criteria for entitlement to a rating in excess of 40 percent for diabetes mellitus have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

3. The criteria for compensable rating for diabetic retinopathy have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.321, 4.79, 4.119, Diagnostic Codes 6099-6066 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

A. Peripheral Vascular Disease

The Veteran contends that his service-connected peripheral vascular disease of the right lower extremity is more disabling than currently evaluated. 

The Veteran's right lower extremity peripheral vascular disease is currently rated as noncompensable under Diagnostic Code 7114, which evaluates arteriosclerosis obliterans. Under Diagnostic Code 7114, a 20 percent rating, which is the minimum compensable rating available under this code, is assigned for arteriosclerosis obliterans with claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less. A 40 percent rating is assigned for arteriosclerosis obliterans with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less. A 60 percent rating is assigned for arteriosclerosis obliterans with claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less. A 100 percent rating is assigned for arteriosclerosis obliterans with ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less. 38 C.F.R. § 4.104, Code 7114 (2017). Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2017).

Notes following Diagnostic Code 7114 provide that the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure. The normal index is 1.0 or greater. 38 C.F.R. § 4.104, Code 7114, Note (1). Residuals of aortic or large arterial bypass surgery or arterial graft are evaluated as arteriosclerosis obliterans. 38 C.F.R. § 4.104, Code 7114, Note (2). The ratings are for involvement of a single extremity; if more than one extremity is affected, each extremity is evaluated separately and combined (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable. 38 C.F.R. § 4.10, Diagnostic Code 7114, Note (3).

After careful review of the record, the Board concludes that a compensable disability rating is not warranted. Specifically, the medical evidence of record shows that the Veteran's ankle/brachial index was at the worst 0.96 for the right lower extremity and 1.06 for the left lower extremity during the appeal period. In addition, the Veteran's peripheral pulses were normal throughout the appeal.  As noted above, the criteria for a 20 percent disability rating in Diagnostic Code 7114 is conjunctive in that the evidence must show that the Veteran has claudication on walking more than 100 yards and diminished peripheral pulses, or claudication on walking more than 100 yards and ankle/brachial index of 0.9 or less.  In this case, the Veteran has not been shown to have diminished peripheral pulses or an ankle/brachial index of 0.9 or less.  

The Board observes that the Veteran described claudication after walking 25 yards on level ground at 2 miles per hour during the January 2011 VA examination. The examiner documented that the Veteran reported leg pain during walking which was not relieved with rest, had calf pain at rest, and persistent coldness of the extremities.  On physical examination however, the VA examiner noted that examination of the extremities did not reveal persistent coldness, changes in color, ischemic limb pain at rest, gangrene, a deep ischemic ulcer, a superficial ulcer, atrophic skin changes, dermatitis, cellulitis or an arteriovenous fistula. 

Although there is subjective evidence of persistent coldness of the bilateral lower extremities, the objective evidence of record does not show that the Veteran's disability manifests in claudication on walking less than 25 yards on a level grade at 2 miles per hour.   As the Veteran did not have diminished peripheral pulses, deep ischemic ulcers, claudication on walking less than 25 yards on a level grade at 2 miles per hour, trophic changes, or an ankle/brachial index of 0.9 or less at any time during the appeal period, the disability picture does not support the claim for disability rating in excess of 0 percent.  Therefore, a compensable rating for this disease is not warranted.

Additionally, there is no indication that the Veteran's right lower extremity peripheral vascular disease warrants a compensable rating under any other diagnostic code. Note (2) of Code 7114 specifically states that any residuals of arterial graft or bypass surgery should be rated as arteriosclerosis obliterans under Code 7114. The evidence shows that the Veteran has not had grafting or surgery on account of his peripheral vascular disease. Further, there is no evidence of other cardiovascular symptoms due to his bilateral lower extremity peripheral vascular disease to warrant an initial compensable rating under any other diagnostic code relating to the cardiovascular system. See 38 C.F.R. § 4.104, Codes 7000-7113, 7115-7123 (2017).

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his peripheral vascular disease. The Board acknowledges that the Veteran, in advancing this appeal, believes that his disability is more severe than reflected by assigned disability rating. Moreover, the Veteran is competent to report observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the symptoms of peripheral vascular disease; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the peripheral vascular disease symptoms.

In sum, the evidence is against a finding that an initial compensable rating for the Veteran's peripheral vascular disease of the right lower extremity is warranted. In reaching such a conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against this claim, that doctrine does not apply. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.3 (2017).

B. Diabetes Mellitus

The Veteran's diabetes mellitus is rated as 40 percent disabling throughout the appeal period, and he contends it is more disabling than currently evaluated. 
Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus which requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet. 38 C.F.R. § 4.119, Diagnostic Code 7913. A 40 percent rating is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities. A 60 percent rating is warranted for diabetes mellitus when it requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated. A 100 percent rating is warranted for diabetes mellitus which requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.

Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under Diagnostic Code 7913. Id. at Note (1). Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. Id.

The objective clinical findings, specifically the January 2011 VA examination and VA treatment records throughout the appeal period, indicated that the Veteran's treatment for diabetes mellitus included restricted diet, prescribed oral hypoglycemic agents, and more than one injection of insulin per day. The January 2011 VA examiner indicated that the Veteran saw his diabetic provider less than two times per month and had episodes of hypoglycemia that did not require hospitalization over the past 12 months. There were no episodes of ketoacidosis requiring hospitalization over the past 12 months. VA treatment records also noted restricted diet and prescribed oral hypoglycemic agent and insulin. The VA treatment records throughout the appeal period indicated that he visited his diabetic care provider less than two times per month and did not have any episodes of ketoacidosis requiring hospitalization. The Veteran did have episodes of hypoglycemia, but did not require hospitalization.

In this case, the Board finds that a rating in excess of 40 percent is not warranted. The evidence does not show episodes of ketoacidosis or hypoglycemic reactions requiring at one or two hospitalizations per year or twice a month visits to a diabetic care provider. 38 C.F.R. § 4.119, Diagnostic Code 7913. The criteria for a higher rating under this Diagnostic Code are conjunctive, not disjunctive. Therefore, the absence of at one or two hospitalizations per year or twice-a-month visits to a diabetic care provider results in the denial for a higher rating of 100 percent. See Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (if disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria); but see Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

As above, the Board has also carefully reviewed and considered the Veteran's statements regarding the severity of his diabetes.  The Veteran is competent to report observable symptoms, and the frequency he must visit his health provider. Layno v. Brown, 6 Vet. App. 465 (1994). In this case, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the Veteran's diabetes; the medical evidence also largely contemplates the Veteran's descriptions of symptoms, and the medical evidence as it relates to frequency of hospitalizations and health provider visits is consistent with the Veteran's lay assertions.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the diabetes symptoms.

In sum, there is no identifiable period that would warrant a rating in excess of 40 percent for diabetes mellitus. Staged ratings are not appropriate. See Fenderson, supra. In light of the above, a preponderance of the evidence is against the claim for an increased rating for diabetes mellitus, and the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

C. Diabetic Retinopathy

The Veteran contends that his service-connected diabetic retinopathy is more disabling than currently evaluated.

The Veteran's diabetic retinopathy has been rated under 38 C.F.R. § 4.79, Diagnostic Code 6006. The General Rating Formula directs that a disability rated under Diagnostic Code 6006 be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation. 38 C.F.R. § 4.79. The Veteran's retinopathy has been rated based on visual impairment under Diagnostic Code 6066. 

A 10 percent rating is warranted for diseases of the eye with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months. A 20 percent rating is warranted with the incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months. A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months. A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009.

For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009 Note.

Impairment of visual acuity is determined based on the corrected distance vision and/or impairment of visual fields. 38 C.F.R. §§ 4.76, 4.77. A noncompensable rating is assigned when vision is 20/40 or better in both eyes. 38 C.F.R. § 4.79.

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, concentric contraction of visual field with the remaining field of 60 degrees at most, or unilateral scotoma. 38 C.F.R. § 4.79.

Such regulations also provide evaluations for impaired eye muscle function based on diplopia. See 38 C.F.R. § 4.78(b).

The December 2010 and September 2013 VA examination evidence does not show that the Veteran's retinopathy results in impairment of visual acuity or visual fields. In this regard, the Veteran's best corrected vision has consistently been noted to be better than 20/40 bilaterally. Furthermore, visual fields have been full throughout the appeal period and there were no instances of diplopia. Additionally, the record is void of any evidence that the Veteran has incapacitating episodes due to retinopathy and he has not contended otherwise. Finally, there is no allegation of impaired eye muscle function. As such, a compensable rating for retinopathy is not warranted. 

As above, the Board has also carefully reviewed and considered the Veteran's statements regarding the severity of his diabetes.  The Veteran is competent to report observable symptoms, such as seeing floaters or perceiving worsened vision. Layno v. Brown, 6 Vet. App. 465 (1994). In this case, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria (specifically assessing visual acuity and visual field problems) are the most probative evidence with regard to evaluating the Veteran's retinopathy; the medical evidence also largely contemplates the Veteran's descriptions of symptoms, and the medical evidence as it relates to incapacitating episodes (or lack thereof) is consistent with the Veteran's lay assertions.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the retinopathy symptoms.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for retinopathy, and the benefit of the doubt doctrine is not applicable. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102.


ORDER

An initial compensable disability rating for service-connected peripheral vascular disease of the right lower extremity is denied.

A rating in excess of 40 percent for diabetes mellitus is denied.

A compensable rating for diabetic retinopathy is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


